Citation Nr: 1549524	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  15-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The November 2011 rating decision granted service connection for PTSD with an evaluation of 60 percent effective August 6, 2005 and denied entitlement to TDIU.

A hearing before a Decision Review Officer was scheduled in January 2015.  However, in a January 2015 letter from the Veteran's representative, he indicated he wished to withdraw the hearing request and have a Statement of the Case issued promptly instead.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In May 2015, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in which he requested a videoconference hearing prior to his file being sent to the Board.  A hearing before the Board will be granted if a Veteran expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  A remand is therefore necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO before a member of the Board.  After the hearing is held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

